PER CURIAM.
Willie James McCants appeals from the trial court’s order summarily denying his motion for post-conviction relief filed pursuant to Rule 3.850 of the Florida Rules of Criminal Procedure. The order states that:
The Defendant’s Motion for Post-Conviction Relief ... dated November 26, 1986; and the transcripts of the Plea colloquy on July 23, 1986, and the Sentencing hearing on August 15, 1986; were read and considered by the Court and the Court finds that there is no basis for the Defendant’s Motion and that his Motion is DENIED.
Although the trial court denied the motion without an evidentiary hearing on the basis of the files and records before it, no document, contrary to the requirement of Rule 3.850, was appended to the order refuting the appellant’s allegations. West v. State, 455 So.2d 1158, 1159 (Fla. 2d DCA 1984).
Accordingly, we reverse and remand this matter to the trial court. Following remand, the trial court is to support its order by attaching appropriate documentation conclusively disclosing that appellant is not entitled to relief. Failing that, the court shall comply with the pertinent provisions of Rule 3.850. If the court should again deny appellant’s motion, he has thirty days in which to appeal.
Reversed and remanded.
RYDER, A.C.J., and LEHAN and FRANK, JJ., concur.